DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Arai et al. (US 20120050472 A1).
Regarding claim 1, Yasui teaches a 2D/3D video conversion apparatus (fig. 7) comprising: 
a 2D/3D interface (28a and 39 of fig. 7) disposed to intercept an incoming 3D video stream (38 of fig. 7, [0060-0061] If receiving a 3D video signal, the 3D/2D converting module 39 converts the received 3D video signal into an ordinary 2D video signal and outputs the latter to the frame rate converting module 41), 

also generate a sync signal output (SC of fig. 7, [0028] sync signal (shutter control signal SC) for operation of the 3D glasses 12, [0040] a shutter control signal SC which indicates right-eye video  display periods and left-eye video display periods and outputs it to the 3D glasses 12 via an output terminal); and 
a 3D viewing device (12 of fig. 7) configured to receive as an input the sync signal generated by the 2D/3D interface ([0066] a shutter control signal SC indicating right-eye video display periods and left-eye video display periods and outputs the generated shutter control signal SC to the 3D glasses 12 via an output terminal 47), 
wherein a user looking through the 3D viewing device perceives a projection of 3D images on a 2D display device receiving the frame sequential video format created by the 2D/3D interface ([0024, 0040] The user can thus recognize 3D video, [0067] the 3D glasses 12 are controlled by the shutter control signal SC supplied from the video output processing module 45 so that the left-eye shutter is closed when the right-eye video is displayed and the right-eye shutter is closed when the left-eye video is displayed. The user can thus recognize 3D video).
It is noted that Yasui is silent about the interface generates a timing signal synchronized with the transmission of each separate frame of the frame sequential output and an input the timing signal to the 3D viewing device.

Arai suggests that the interface further comprises the 3D image processing module (4 of fig. 1) to convert the input 3D images into 2D images, and outputs the 2D images to the display unit (5 of fig. 1, [0035]) and the user who wears the shutter glasses (61 of fig. 1) can view left-eye images at the left-eye image display timings and right-eye images at the right-eye image display timings, that is, he or she can view 3D images ([0022]).
Taking the teachings of Yasui and Arai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing signal synchronized (1 and 6 of fig. 1) of Arai into the sync signal of Yasui to provide the display device having a 3D image display structure to improve perception of a 3D effect felt by a user for an object within a 3D image, and a control method thereof. 
Regarding claim 2, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1, wherein the apparatus further comprises a 3D controller device (42 and 45 of fig. 7) associated with the user (12 of fig. 7, user wears the glasses) for selecting and manipulating 3D objects appearing on the 2D display ([0019] 3D glasses 12 for allowing a user to recognize 3D video when seeing video displayed on the digital TV broadcast receiver 11, [0024, 0040, and 0067]).
Regarding claim 3, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1 wherein the incoming 3D video stream takes the form of a "side-by-side" 
Regarding claim 6, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1 wherein the 3D viewing element comprises 3D shutter glasses (12 of fig. 7, Yasui; see also 61 of fig. 1, Arai), controlled by the timing signal to provide viewing through a left lens and a right lens (6 and 61 of fig. 1 of Arai for the timing signal is provided to the shutter glasses and the shutter glasses have right lens and left lens as disclosed by Yasui, 12 of fig. 7 of Yasui).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Arai et al. (US 20120050472 A1) as applied to claim 1 and further in view of Gefen et al. (US 20120019636 A1).
Regarding claim 4, Yasui modified Arai teaches the 2D/3D video conversion apparatus as defined by claim 1. 
However, Yasui modified by Arai does not disclose wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output.
Gefen teaches wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output ([0018-0020] markers are embedded into the left and right images).
 Taking the teachings of Yasui, Arai, and Gefen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the markers of Gefen into the combined apparatus of Yasui and Arai to properly 
Regarding claim 5, Yasui modified Arai and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 4, Gefen further teaches wherein the frame marker comprises a first marker to be included on each left-eye frame and a second marker to be included on each right-eye frame (22 of fig. 1 and S4 of fig. 2, [0018]).
Regarding 7,  Yasui modified Arai and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 5, Gefen further teaches wherein the 3D viewing element comprises 3D shutter glasses (60 of fig. 1), controlled by the displayed frame markers to provide viewing through a left lens and a right lens (23 and 60 of fig. 1, S11-S12 of fig. 2, [0020-0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuka et al. (US 20120033034 A1) discloses RECEIVING APPARATUS AND RECEIVING METHOD.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425